Exhibit 10.7
ADC TELECOMMUNICATIONS, INC.
2010 GLOBAL STOCK INCENTIVE PLAN
Section 1. Purpose.
     The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers and non-employee Directors capable of assuring the future success of
the Company, to offer such persons incentives to put forth maximum efforts for
the success of the Company’s business and to compensate such persons through
various stock-based arrangements and provide them with opportunities for stock
ownership in the Company, thereby aligning the interests of such persons with
the Company’s shareholders.
Section 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.
     (b) “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Dividend Equivalent, Performance Award, Stock
Award or Other Stock-Based Award granted under the Plan.
     (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not that be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.
     (d) “Board” shall mean the Board of Directors of the Company.
     (e) “Change in Control” shall have the meaning ascribed to such term in any
Award Agreement; provided, however, that no Award Agreement shall contain a
definition of Change in Control that has the effect of accelerating the
exercisability of any Award or the lapse of restrictions relating to any Award
upon only the announcement or shareholder approval of (rather than consummation
of) any reorganization, merger or consolidation of, or sale or other disposition
of all or substantially all of the assets of, the Company.
     (f) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     (g) “Committee” shall mean the Compensation Committee of the Board or any
successor committee of the Board designated by the Board to administer the Plan.
The Committee shall be comprised of not less than such number of Directors as
shall be required to permit Awards granted under the Plan to qualify under
Rule 16b-3, and each member of the Committee shall be a “Non-Employee Director”
within the meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m). The Company expects to have the Plan administered in accordance
with the requirements for the award of “qualified performance-based
compensation” within the meaning of Section 162(m)of the Code.
     (h) “Company” shall mean ADC Telecommunications, Inc., a Minnesota
corporation, or any successor corporation.
     (i) “Director” shall mean a member of the Board.
     (j) “Dividend Equivalent” shall mean any right granted under Section 6(d)
of the Plan.
     (k) “Eligible Person” shall mean any employee, officer or non-employee
Director providing services to the Company or any Affiliate whom the Committee
determines to be an Eligible Person. An Eligible Person must be a natural
person.
     (l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     (m) “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of Shares on
a given date for purposes of the Plan shall be the closing sale price of the
Shares on the NASDAQ Global Select Market as reported on such date or, if such
market is not open for trading on such date, on the most recent preceding date
when such market was open for trading.
     (n) “Incentive Stock Option” shall mean an option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code or any successor provision.
     (o) “Non-Qualified Stock Option” shall mean an option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.
     (p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     (q) “Other Stock-Based Award” shall mean any right granted under Section
6(g) of the Plan.
     (r) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

 



--------------------------------------------------------------------------------



 



     (s) “Performance Award” shall mean any right granted under Section 6(e) of
the Plan.
     (t) “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit, line of business or geographic
region basis: sales, revenue, costs, expenses, earnings (including one or more
of net profit after tax, gross profit, operating profit, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization and net earnings), earnings per share, earnings per share from
continuing operations, operating income, pre-tax income, net income, margins
(including one or more of direct gross, gross, operating income, net income and
pretax net income margins), returns (including one or more of return on actual
or proforma assets, net assets, equity, investment, investment capital, capital
and net capital employed), shareholder return (including total shareholder
return relative to an index or peer group), stock price, economic value added,
cash generation, cash flow, unit volume, working capital, market share, cost
reductions and development and implementation of strategic plans, management
succession plans or diversity initiatives. A Performance Goal may be an absolute
measure or a defined change (amount or percentage) in a measure. A Performance
Goal may reflect absolute entity or business unit performance or performance
relative to the performance of a peer group of companies or other external
measure. To the extent consistent with Section 162(m), the Committee may provide
that, in determining whether the Performance Goal has been achieved, the effect
of certain events may be excluded. These events include, but are not limited to,
any of the following: asset write-downs, litigation or related judgments or
settlements, changes in tax law, accounting principles or other such laws or
provisions affecting reported results, severance, contract termination and other
costs related to exiting certain business activities, and gains or losses from
the disposition of businesses or assets or from the early extinguishment of
debt.
     (u) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
     (v) “Plan” shall mean this ADC Telecommunications, Inc. 2010 Global Stock
Incentive Plan, as amended from time to time.
     (w) “Prior Plans” shall mean the ADC Telecommunications, Inc. 2008 Global
Stock Incentive Plan, the ADC Telecommunications Inc. 1991 Global Stock
Incentive Plan, and the ADC Telecommunications, Inc. Non-employee Director Stock
Option Plan, as each of such plans has been amended from time to time.
     (x) “Qualified Performance Award” means a Performance Award that (i) is
made to as officer of the Company who may be a “covered person” under
Section 162(m), and (ii) is intended to be “qualified performance-based
compensation” within the meaning of Section 162(m).
     (y) “Restricted Stock” shall mean any Share granted under Section 6(c) of
the Plan.

 



--------------------------------------------------------------------------------



 



     (z) “Restricted Stock Unit” shall mean any unit granted under Section 6(c)
of the Plan evidencing the right to receive a Share (or a cash payment equal to
the Fair Market Value of a Share) at some future date.
     (aa) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.
     (bb) “Section 162(m)” shall mean Section 162(m) of the Code and the
applicable Treasury Regulations promulgated thereunder.
     (cc) “Shares” shall mean shares of Common Stock, par value of $0.20 per
share, of the Company or such other securities or property as may become subject
to Awards pursuant to an adjustment made under Section 4(c) of the Plan.
     (dd) “Specified Employee” shall mean a “specified employee” as such term is
defined in Section 409A(a)(2)(B) of the Code.
     (ee) “Stock Appreciation Right” shall mean any right granted under Section
6(b) of the Plan.
     (ff) “Stock Award” shall mean any Share granted under Section 6(f) of the
Plan.
Section 3. Administration.
     (a) Power and Authority of the Committee. The Plan shall be administered by
the Committee. Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement; (vi) accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder of the Award or the Committee; (ix) interpret
and administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award or Award Agreement shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon any Participant, any holder or beneficiary of any
Award or Award Agreement, and any employee of the Company or any Affiliate.

 



--------------------------------------------------------------------------------



 



     (b) Delegation. The Committee may delegate its powers and duties under the
Plan to one or more Directors (including a Director who is also an officer of
the Company) or a committee of Directors and may authorize one or more officers
of the Company to grant Awards under the Plan, subject to such terms, conditions
and limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan (i) with regard to officers or directors of the Company or any Affiliate
who are subject to Section 16 of the Exchange Act or (ii) in such a manner as
would cause the Plan not to comply with the requirements of Section 162(m).
     (c) Power and Authority of the Board of Directors. Notwithstanding anything
to the contrary contained herein, the Board may, at any time and from time to
time, without any further action of the Committee, exercise the powers and
duties of the Committee under the Plan, unless the exercise of such powers and
duties by the Board would cause the Plan not to comply with the requirements of
Section 162(m).
Section 4. Shares Available for Awards.
     (a) Shares Available. Subject to adjustment as provided in Section 4(c) of
the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall be the sum of (i) 9,700,000 and (ii) any Shares subject to
any award under the Prior Plans that, after the effective date of this Plan, are
not purchased or are forfeited or reacquired by the Company, or otherwise not
delivered to the Participant due to termination or cancellation of such award.
If any Shares covered by an Award or to which an Award relates are not purchased
or are forfeited or are reacquired by the Company (including shares of
Restricted Stock, whether or not dividends have been paid on such shares), or if
an Award otherwise terminates or is cancelled without delivery of any Shares,
then the number of Shares counted pursuant to Section 4(b) of the Plan against
the aggregate number of Shares available under the Plan with respect to such
Award, to the extent of any such forfeiture, reacquisition by the Company,
termination or cancellation, shall again be available for granting Awards under
the Plan. Shares that are withheld in full or partial payment to the Company of
the purchase or exercise price relating to an Award or in connection with the
satisfaction of tax obligations relating to an Award shall not be available for
granting Awards under the Plan.
     (b) Accounting for Awards. For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
Awards under the Plan. With respect to Options and Stock Appreciation Rights,
the number of Shares available for Awards under the Plan shall be reduced by one
Share for each Share covered by such Award or to which such Award relates. With
respect to any Awards other than Options and Stock Appreciation Rights, the
number of Shares available for Awards under the Plan shall be reduced by 1.21
Shares for each Share covered by such Award or to which such Award relates. For
Stock Appreciation Rights settled in Shares upon exercise, the aggregate number
of Shares with respect to which the Stock Appreciation Right is exercised,
rather than the number of Shares actually issued upon exercise, shall be counted
against the number of Shares available for Awards under the Plan. Awards that do
not entitle the holder thereof to receive or purchase Shares and Awards that are
settled in cash shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

 



--------------------------------------------------------------------------------



 



     (c) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards, (iii) the purchase or exercise
price with respect to any Awards and (iv) the limitations contained in Section
4(d) of the Plan.
     (d) Award Limitations Under the Plan.
          (i) Section 162(m) Limitation for Awards Denominated in Shares. No
Eligible Person may be granted any Award or Awards denominated in Shares, for
more than 3,000,000 Shares (subject to adjustment as provided for in Section
4(c) of the Plan), in the aggregate in any taxable year.
          (ii) Section 162(m) Limitation for Awards Denominated in Cash. The
maximum amount payable pursuant to all Qualified Performance Awards denominated
in cash to any Participant in the aggregate in any taxable year shall be
$25,000,000 in value, whether payable in cash, Shares or other property. This
limitation contained in this Section 4(d)(ii) does not apply to any Award or
Awards subject to the limitation contained in Section 4(d)(i). The limitation
contained in this Section 4(d)(ii) shall apply only with respect to any Award or
Awards granted under this Plan, and limitations on awards granted under any
other shareholder approved incentive plan maintained by the Company will be
governed solely by the terms of such other plan.
Section 5. Eligibility.
     Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 



--------------------------------------------------------------------------------



 



Section 6. Awards.
     (a) Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
          (i) Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee and shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such Option; provided,
however, that the Committee may designate a per share exercise price below Fair
Market Value on the date of grant (A) to the extent necessary or appropriate, as
determined by the Committee, to satisfy applicable legal or regulatory
requirements of a foreign jurisdiction or (B) if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.
          (ii) Option Term. The term of each Option shall be fixed by the
Committee but shall not be longer than 10 years from the date of grant.
          (iii) Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the applicable exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
     (b) Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the Fair Market Value of one Share on the date of exercise
(or, if the Committee shall so determine, at any time during a specified period
before or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right; provided, however, that the Committee may designate a
per share grant price below Fair Market Value on the date of grant (A) to the
extent necessary or appropriate, as determined by the Committee, to satisfy
applicable legal or regulatory requirements of a foreign jurisdiction or (B) if
the Stock Appreciation Right is granted in substitution for a stock appreciation
right previously granted by an entity that is acquired by or merged with the
Company or an Affiliate. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The term of any
Stock Appreciation Right will be fixed by the Committee but shall not be longer
than 10 years from the date of grant. The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.
     (c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Eligible Persons with the

 



--------------------------------------------------------------------------------



 



following terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:
          (i) Restrictions. Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate.
          (ii) Issuance and Delivery of Shares. Any Restricted Stock granted
under the Plan shall be issued at the time such Awards are granted and may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.
          (iii) Forfeiture. Except as otherwise determined by the Committee,
upon a Participant’s termination of employment or resignation or removal as a
Director (in either case, as determined under criteria established by the
Committee) during the applicable restriction period, all Shares of Restricted
Stock and all Restricted Stock Units held by the Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interest of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units.
     (d) Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options or Stock Appreciation Rights to
such Eligible Persons, and (ii) no Dividend Equivalent payments shall be made to
a Participant with respect to any Performance Award prior to the date on which
all conditions or restrictions relating to such Awards have been satisfied,
waived or lapsed.
     (e) Performance Awards. The Committee is hereby authorized to grant
Performance Awards to Eligible Persons subject to the terms of the Plan and any
applicable Award

 



--------------------------------------------------------------------------------



 



Agreement. A Performance Award granted under the Plan (i) may be denominated or
payable in cash, Shares (including, without limitation, Restricted Stock and
Restricted Stock Units), other securities, other Awards or other property, and
(ii) shall confer on the holder thereof the right to receive payments, in whole
or in part, upon the achievement of one or more objective Performance Goals
during such performance periods as the Committee shall establish. Subject to the
terms of the Plan, the Performance Goals to be achieved during any performance
period, the length of any performance period, the amount of any Performance
Award granted, the amount of any payment to be made pursuant to any Performance
Award and any other terms and conditions of any Performance Award shall be
determined by the Committee. Qualified Performance Awards shall be conditioned,
to the extent required by 162(m), solely on the achievement of one or more
objective Performance Goals established by the Committee within the time
prescribed by Section 162(m), and Qualified Performance Awards shall otherwise
comply with the requirements of Section 162(m).
     (f) Stock Awards. The Committee is hereby authorized to grant to Eligible
Persons Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.
     (g) Other Stock-Based Awards. The Committee is hereby authorized to grant
to Eligible Persons such other Awards that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and the Award Agreement. Shares, or other securities
delivered pursuant to a purchase right granted under this Section 6(g), shall be
purchased for consideration having a value equal to at least 100% of the Fair
Market Value of such Shares or other securities on the date the purchase right
is granted. The consideration paid by the Participant may be paid by such method
or methods and in such form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof), as the Committee shall determine.
     (h) General.
          (i) Consideration for Awards. Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.
          (ii) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

 



--------------------------------------------------------------------------------



 



          (iii) Forms of Payment under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.
          (iv) Term of Awards. The term of each Award shall be for a period not
longer than 10 years from the date of grant.
          (v) Limits on Transfer of Awards. Except as otherwise provided in this
Section 6(h)(v), no Award (other than a Stock Award) and no right under any such
Award shall be transferable by a Participant other than by will or by the laws
of descent and distribution. The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Non-Qualified Stock Option to any “family member” (as such term is
defined in the General Instructions to Form S-8 (or any successor to such
Instructions or such Form) under the Securities Act of 1933, as amended) at any
time that such Participant holds such Option, provided that such transfers may
not be for value (i.e., the transferor may not receive any consideration
therefor) and the family member may not make any subsequent transfers other than
by will or by the laws of descent and distribution. Each Award under the Plan or
right under any such Award shall be exercisable during the Participant’s
lifetime only by the Participant (except as provided herein or in an Award
Agreement or amendment thereto relating to a Non-Qualified Stock Option) or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. No Award (other than a Stock Award) or right under any such
Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.
          (vi) Restrictions; Securities Exchange Listing. All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions. If the Shares or other securities are
traded on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been admitted for trading on such securities exchange.
          (vii) Prohibition on Option and Stock Appreciation Right Repricing.
Except as provided in Section 4(c) hereof, no Option may be amended to reduce
its initial exercise price,

 



--------------------------------------------------------------------------------



 



and no Option shall be cancelled and replaced with an Option or Options having a
lower exercise price. In addition, except as provided in Section 4(c) hereof, no
Stock Appreciation Right may be amended to reduce its grant price, and no Stock
Appreciation Right shall be cancelled and replaced with a Stock Appreciation
Right having a lower grant price.
          (viii) Section 409A Provisions. Notwithstanding anything in the Plan
or any Award Agreement to the contrary, to the extent that any amount or benefit
that constitutes “deferred compensation” to a Participant under Section 409A of
the Code and applicable guidance thereunder is otherwise payable or
distributable to a Participant under the Plan or any Award Agreement solely by
reason of the occurrence of a Change in Control or due to the Participant’s
disability or “separation from service” (as such term is defined under
Section 409A), such amount or benefit will not be payable or distributable to
the Participant by reason of such circumstance, unless the Committee determines
in good faith that (i) the circumstances giving rise to such Change in Control,
disability or separation from service meet the definition of a change in
ownership or control, disability or separation from service, as the case may be,
in Section 409A(a)(2)(A) of the Code and applicable proposed or final
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise. Any payment or distribution that otherwise
would be made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the Specified Employee’s
separation from service (or, if earlier, upon the Specified Employee’s death),
unless the payment or distribution is exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise.
Section 7. Amendment and Termination; Corrections.
          (a) Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the shareholders of the Company shall be required for any amendment
to the Plan that:
               (i) requires shareholder approval under the rules or regulations
of the Securities and Exchange Commission, the NASDAQ Global Select Market or
any securities exchange that are applicable to the Company;
               (ii) increases the number of shares authorized under the Plan as
specified in Section 4(a) of the Plan;
               (iii) increases the number of shares or value subject to the
limitations contained in Section 4(d) of the Plan;
               (iv) permits repricing of Options or Stock Appreciation Rights
which is prohibited by Section 6(h)(vii) of the Plan;
               (v) permits the award of Options or Stock Appreciation Rights at
a price less than 100% of the Fair Market Value of a Share on the date of grant
of such Option or Stock Appreciation Right, contrary to the provisions of
Sections 6(a)(i) and 6(b)(ii) of the Plan; and

 



--------------------------------------------------------------------------------



 



          (vi) would cause Section 162(m) of the Code to become unavailable with
respect to the Plan.
     (b) Amendments to Awards. Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof.
     (c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
Section 8. Income Tax Withholding.
     In order to comply with all applicable federal, state, local or foreign
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
Section 9. General Provisions.
     (a) No Rights to Awards. No Eligible Person, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
     (b) Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement is issued to,
and accepted by, the Participant.
     (c) No Rights of Shareholders. Except with respect to Restricted Stock and
Stock Awards, neither a Participant nor the Participant’s legal representative
shall be, or have any of the rights and privileges of, a shareholder of the
Company with respect to any Shares issuable

 



--------------------------------------------------------------------------------



 



upon the exercise or payment of any Award, in whole or in part, unless and until
the Shares have been issued.
     (d) No Limit on Other Compensation Plans or Arrangements. Nothing contained
in the Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation plans or arrangements, and
such plans or arrangements may be either generally applicable or applicable only
in specific cases.
     (e) No Right to Employment or Directorship. The grant of an Award shall not
be construed as giving a Participant the right to be retained as an employee of
the Company or any Affiliate, or a Director to be retained as a Director, nor
will it affect in any way the right of the Company or an Affiliate to terminate
a Participant’s employment at any time, with or without cause. In addition, the
Company or an Affiliate may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan or in any Award Agreement.
     (f) Governing Law. The internal law, and not the law of conflicts, of the
State of Minnesota, shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.
     (g) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
     (h) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
     (i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.
     (j) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
Section 10. Effective Date of the Plan; Effect on Prior Plans.
     The Plan was adopted by the Board on November 19, 2009. The Plan shall be
subject to approval by the shareholders of the Company at the annual meeting of
shareholders of the

 



--------------------------------------------------------------------------------



 



Company to be held on February 9, 2010, and the Plan shall be effective as of
the date of such shareholder approval. On and after shareholder approval of the
Plan, no awards will be granted under the Prior Plans, but all outstanding
awards previously granted under the Prior Plans shall remain outstanding. After
shareholder approval of the Plan, such awards made under the Prior Plans shall
be governed by the terms and conditions of the Plan, but any Shares issued under
such awards shall not be deemed to be issued under the Plan for purposes of
Section 4(a).
Section 11. Term of the Plan.
     The Plan shall terminate at midnight on February 9, 2020, unless terminated
before then by the Board; provided, however, that no Qualified Performance Award
may be granted under the Plan after the fifth year following the year in which
the shareholders of the Company approved the Performance Goals, unless and until
the Performance Goals are reapproved by the shareholders. Awards may be granted
under the Plan until the earlier to occur of the date of termination of the Plan
or the date on which all Shares available for Awards under the Plan have been
purchased or acquired. As long as any Awards are outstanding under the Plan, the
terms of the Plan shall govern such Awards.

 